COURT OF APPEALS
                                        EIGHTH DISTRICT OF TEXAS
                                             EL PASO, TEXAS


     BARRY WATRET,                                          §
                                                                               No. 08-20-00124-CV
                                      Appellant,            §
                                                                                  Appeal from the
     v.                                                     §
                                                                           388th Judicial District Court
                                                            §
     TERESITA WATRET,                                                        of El Paso County, Texas
                                                            §
                                      Appellee.                               (TC# 2012DCM04038)
                                                             §


                                                   OPINION

           This appeal concerns a motion to clarify a decree of divorce between Appellant Barry

Watret and Appellee Teresita Watret. In two issues, Appellant asserts the trial court lacked

jurisdiction to clarify the division of his Air Force retirement benefits because the terms in the

decree were unambiguous, and the statute of limitations barred Appellee from seeking such

clarification. Finding no error, we affirm.

                                              I. BACKGROUND

           On August 27, 2012, Appellant and Appellee appeared before the trial court in person and

through their respective attorneys of record to enter an agreed final divorce judgment. 1 On


1
    In briefing, both parties refer to the August 27 proceeding as an “Agreed Final Divorce Judgment.”
November 5, 2012, the trial court signed the Final Decree of Divorce (the Decree), which contained

signatures from counsel for both parties indicating their approval as to form. Neither party signed

the document. The Decree provided for a division of the marital estate, and further indicated the

trial court found such division was just and right.

        In general, the Decree addressed a division of all household furniture and furnishings,

personal belongings, vehicles, life insurance policies, and benefits or rights related to Appellant’s

employment with the Texas Department of Corrections and his service in the United States Air

Force. The Decree also contained a division of debts as between the parties and provided for

treatment of federal income taxes and liabilities, if any. It also included an award of court-ordered

maintenance to Appellee which required Appellant to pay the sum of eight hundred dollars per

month from September 1, 2012 to August 1, 2016, subject to earlier termination if one of several

defined events occurred. Finally, the Decree also included a clarifying order describing that the

court expressly reserved the right to make orders necessary to clarify and enforce the decree

without affecting its finality.

        Relevant to the contested issues of this appeal, the Decree specifically provided for the

following division of employment and retirement benefits:

        Property to Husband

                                                      ...

               H-3: All sums, whether matured or unmatured, accrued or unaccrued,
        vested or otherwise, together with all increases thereof, the proceeds therefrom, and
        any other rights related to any profit-sharing plan, retirement plan, Keogh plan,
        pension plan, employee stock option plan, 401(k) plan, employee savings plan,
        accrued unpaid bonuses, disability plan, or other benefits existing by reason of the
        husband’s past, present, or future employment, including but not limited to:

                        a. Texas Dept. of Corrections

                                                 2
               H-4: All sums, whether matured or unmatured, accrued or unaccrued,
       vested or otherwise, together with all increases thereof, the proceeds therefrom, and
       any other rights related to or as a result of Barry Watret’s service in the United
       States Airforce [sic], including any accrued unpaid bonuses, disability plan or
       benefits, Thrift Savings Plan, or other benefits existing by reason of or as a result
       of Barry Watret’s past, present, or future employment, except that portion of Barry
       Watret’s U.S. military retirement that has been awarded in this decree to Teresita
       Watret as more particularly specified in the domestic relations order signed
       coincident with this decree and incorporated verbatim in it by reference.

                                                     ...


       Property to Wife

                                                     ...


               W-3: All sums, whether matured or unmatured, accrued or unaccrued,
       vested or otherwise, together with all increases thereof, the proceeds therefrom, and
       any other rights related to or as a result of Barry Watret’s service in the United
       States Airforce [sic], including any accrued unpaid bonuses, disability plan or
       benefits, Thrift Savings Plan, or other benefits existing by reason of or as a result
       of Barry Watret’s past, present, or future employment, except that portion of Barry
       Watret’s U.S. military retirement that has been awarded in this decree to Barry
       Watret as more particularly specified in the domestic relations order signed
       coincident with this decree and incorporated verbatim in it by reference.

Despite the inclusion of a reference, in provisions H-4 and W-3, to a domestic relations order being

signed coincident with the decree, no such order was entered with the Decree.

       In October 2016, Appellee filed a petition for enforcement of property division by

contempt. Appellee alleged Appellant failed to pay her the portion of monthly retirement benefits

awarded to her by the Decree.

       Initially, Appellant responded by filing a pro se answer generally denying all allegations

of the contempt petition. Represented by counsel, Appellant later filed a first supplemental answer

and special exceptions. Appellant’s supplemental answer asserted the military benefits were either

                                                 3
awarded 100 percent to him or were not divided at all at the time of the parties’ divorce. He also

asserted Appellee’s contempt requests were subject to the statute of limitations and could not be

clarified or enforced.

       Appellee then filed a first amended motion to clarify property division in which she

requested that, if the court found that any part of the order sought to be enforced was not specific

enough to be enforced by contempt, the court enter a clarifying order more clearly specifying the

duties imposed on Appellant and giving Appellant a reasonable time in which to comply.

Specifically, Appellee requested the court clarify the order to include date of service in the armed

forces, the date of marriage and the date of divorce. Moreover, Appellee requested the court sign

a Military QDRO.

       At the hearing on Appellee’s motion to clarify, the trial court heard no testimony; instead,

counsel for both parties presented argument. Appellee requested a clarification of the Decree to

show that the parties were married for nine years and to provide for Appellant’s dates of service

in months and years. The additional information, counsel indicated, was needed so that a proper

QDRO could be prepared for the case. Counsel then conceded that he did not believe that Appellee

would be entitled to an enforcement at that time.

       Countering, Appellant argued the Decree could not be clarified. Rather, Appellant argued

that the Decree not only did not give Appellee a portion of his military retirement benefits, but it

also failed to accomplish any division at all of that property. Appellant argued the Decree provided

mirrored provisions awarding the property to one party that was not awarded to the other, and vice

versa. Yet, in effect, nothing was accomplished nor divided. Appellant further argued the time to

divide the property had already passed.


                                                 4
       Following argument, the trial court orally pronounced that “[t]he findings and

recommendations in the case that were entered by Judge Macias, everybody agreed, Judge Macias

signed it indicating that the wife was awarded one half of the community interest in nine years of

Air Force retirement. So that was clearly the party’s [sic] intent when they did this.” Because the

Decree “erroneously awarded each of them 100 percent of the retirement benefits,” the trial court

concluded there was “a scrivener’s error.” It then found the Decree was not enforceable in

contempt “because it awards 100 percent to both of them.”

       In a handwritten order on clarification, the trial court granted Appellee’s motion to clarify

the Decree to reflect the parties’ intent to divide the retirement as per “the Findings and

Recommendations Form.” Additionally, the trial court ordered Appellant to provide all necessary

information to prepare a QDRO for military retirement.

       On March 11, 2020, the trial court entered a Clarified Final Decree of Divorce in which

the division of the retirement award was clarified in mirrored provisions identified as H-4 and W-

3, to reflect Appellant was awarded all sums existing as a result of his past or present service with

the United States Air Force except that portion of such sums awarded to Appellee, “being 50% of

the 9 years of service (108 months), and more particularly specified in the domestic relations order

signed coincident with this clarified decree and incorporated verbatim in it by reference.” The trial

court also entered a Domestic Relations Order (Military Retirement), which included findings

indicating that Appellant and Appellee were originally married on April 6, 1990, and that marriage

lasted for about twenty-two years, during which time Appellant served for nine years or more of

creditable service toward retirement. The Domestic Relations Order awarded to Appellee 50

percent of Appellant’s disposable military retired pay, which was to be computed by multiplying


                                                 5
50 percent times a fraction, the numerator of which is 108 months of marriage during the

Appellant’s creditable military service, divided by Appellant’s total number of months of

creditable military service which is 240 months.

       This appeal followed.

                                        II. DISCUSSION

       In two issues, Appellant questions (1) whether the trial court acted beyond the authority of

Chapter 9 of the Texas Family Code in its clarification of the division of property, and (2) whether

the statute of limitations contained in Section 9.003(b) of the Texas Family Code precluded

Appellee’s requested relief.

   A. Standard of Review

       A trial court’s ruling on a motion for enforcement or clarification of a divorce decree is

reviewed under an abuse of discretion standard. Smith v. Burt, 528 S.W.3d 144, 148 (Tex. App.—

El Paso 2017, no pet.); In re Marriage of McDonald, 118 S.W.3d 829, 832 (Tex. App.—Texarkana

2003, pet. denied). A trial court abuses its discretion when it acts unreasonably, arbitrarily, or

without reference to any guiding rules or principles or when it erroneously exercises its power by

making a choice outside range of choices permitted by law. Smith, 528 S.W.3d at 148; In re

Marriage of McDonald, 118 S.W.3d at 832.

   B. Applicable law

       A court rendering the final divorce decree retains the subject-matter jurisdiction to enforce

the property division and render further orders to clarify the order or assist in implementation of

the order. TEX. FAM. CODE ANN. §§ 9.002, .006, .008; Marshall v. Priess, 99 S.W.3d 150, 156

(Tex. App.—Houston [14th Dist.] 2002, no pet.); Murray v. Murray, 276 S.W.3d 138, 144 (Tex.


                                                 6
App.—Fort Worth 2008, pet. dism’d). It is beyond the power of the trial court to amend, modify,

alter, or change the substantive division of property in the decree after its plenary power expires

and such will be unenforceable. TEX. FAM. CODE ANN. § 9.007. A trial court may not make

substantive changes in a divorce decree after it becomes final, even if there is substantive legal

error, as res judicata applies to the property division in a final divorce decree. Shanks v. Treadway,

110 S.W.3d 444, 449 (Tex. 2003). Nonetheless, a subsequent order may clarify a divorce decree

to correct an ambiguity so that the parties can then comply with its terms. TEX. FAM. CODE ANN.

§ 9.008; Murray, 276 S.W.3d at 144. We determine whether a subsequent order clarifies or

modifies a decree based not on what the trial court should have done but what the trial court

actually did. Shanks, 110 S.W.3d at 447.

       An agreement between the parties as to property division is treated as a contract and we

construe it as a whole to harmonize and give effect to the entire decree. Shanks, 110 S.W.3d at

447; Murray, 276 S.W.3d at 144. If the divorce decree’s terms are unambiguous, we must

effectuate the order according to the actual language used. Shanks, 110 S.W.3d at 447. However,

if the terms are ambiguous, subject to more than one reasonable interpretation, we review the

record along with the decree to assist in interpreting the judgment. Id. Whether terms in a divorce

decree are ambiguous is a question of law which we review de novo. Id. The parties’ intentions

are a question of fact and are determined by reviewing language of the decree as a whole. Guerrero

v. Guerra, 165 S.W.3d 778, 783 (Tex. App.—San Antonio 2005, no pet.).

   C. Analysis

       1. Clarifying Order

       In his first issue, Appellant argues the Decree unambiguously awarded to him 100 percent


                                                  7
of his retirement benefits and the trial court could only give effect to the literal meaning of mirror

provisions as to the Air Force retirement benefits. Appellee asserts the Decree never stated

percentages as to either party but instead listed both parties as retaining an interest in the

retirement. Appellee contends the detailed provision addressing both husband and wife indicated

it was the parties’ intent to award some portion of the military retirement to wife.

        As a threshold issue, we first consider whether the terms in the Decree’s division of military

retirement benefits was subject to more than one meaning making the provision ambiguous. Here,

the Decree states Appellant was awarded “[a]ll sums” relating to the United States Air Force

retirement benefits “except that portion . . . awarded in this decree to Teresita Watret . . . .” The

decree then states Appellee was awarded “[a]ll sums” relating to the United States Air Force

retirement benefits “except that portion . . . awarded in this decree to Barry Watret . . . .”

Additionally, the decree states the particular terms of the retirement award would be specified in

the domestic relations order.

        Here, the language for both parties is identical stating one party will receive what the other

does not. This shows both parties retained an interest in the retirement and due to missing details,

specifically a percentage, the language is subject to more than one reasonable interpretation on

what interest each party has in the retirement, making it ambiguous. Shanks, 110 S.W.3d at 447;

see also Gates v. Gates, No. 11-18-00139-CV, 2020 WL 3635241, at *1, *3 (Tex. App.—Eastland

June 30, 2020, no pet.) (mem. op.) (holding wife’s portion of military retirement was ambiguous

where it mentioned an award of “the monthly amount determined under the formula set forth

below[,]” yet no later provision contained an award of a specific portion; and the award to the

husband stated his portion included all right, title, and interest in and to that portion of the military


                                                   8
retirement “not awarded to [wife]”). Additionally, the decree separated provisions when it came

to Appellant’s retirement arising from his employment with the Texas Department of Corrections

and his military retirement. Under the provision “H-3[,]” Appellant’s retirement benefits deriving

from his Texas Department of Corrections retirement is a separate and distinct provision. However,

“H-4” then references the military retirement and mentions Appellee is awarded a portion of such

benefits. Two distinct provisions dealing with two different retirement benefits shows an intent to

award the Texas Department of Corrections retirement benefits solely to Appellant but an intent

to divide proportionally the military retirement. Lastly, the mention of a domestic relations order

shows an intent to award a portion of the retirement to Appellee, as the need for such an order

would not be required if there was no intent to divide the retirement. See TEX. FAM. CODE ANN. §

9.101(b) (stating the trial court’s authority to enter a post-decree qualified domestic relations order

“applies to a previously divided . . . retirement plan”).

       Viewing the Decree language as a whole, the trial court correctly concluded the terms were

ambiguous requiring a clarification as to the award of military retirement benefits. See Coker v.

Coker, 650 S.W.2d 391, 394 (Tex. 1983) (holding a conflict between a provision and the remainder

of a decree creates an ambiguity as to the intent of the parties); Murray, 276 S.W.3d at 145 (holding

the language in the decree was subject to more than one interpretation when terms were undefined);

Guerrero, 165 S.W.3d at 784 (holding undefined and unclear term in decree made the language

ambiguous); cf. Dalton v. Dalton, 551 S.W.3d 126, 140 (Tex. 2018) (holding post-divorce order

created a new division with additional interest in the retirement accounts awarded to wife in order

to support spousal-support arrearage and was therefore not within the trial court’s authority);

Shanks, 110 S.W.3d at 448–49 (finding the decree’s plain language was not ambiguous even if the


                                                  9
district court erroneously applied the law when it entered the decree).

         Finding the terms of the decree to be ambiguous, we must next determine whether the trial

court’s clarification of the subject provisions were otherwise supported by the record. The

interpretation of an ambiguous provision is a question of fact for the trial court, aided by extrinsic

evidence, if necessary. Guerrero, 165 S.W.3d at 784. As the fact finder, the trial court determines

the weight to be given any testimony and resolve conflicts in the evidence. Id. We will sustain the

court’s fact findings as legally sufficient if there is any probative evidence to support them. Id. A

party must prove there was a previous agreement between the parties that was misstated in the

written product due to a common mistake. Gates, 2020 WL 3635241, at *3.

         Here, there was no testimony or evidence admitted at the clarification hearing. However,

the record shows the trial court took judicial notice of the findings and recommendations from the

parties’ divorce proceeding which were signed by the judge who presided over the hearing and

pronounced the parties’ agreed divorce.2 The trial court orally pronounced:

         The findings and recommendations in the case that were entered by Judge Macias,
         everybody agreed, Judge Macias signed it indicating that the wife was awarded one
         half of the community interest in nine years of Air Force retirement. So that was
         clearly the party’s [sic] intent when they did this.

In determining whether the award in the divorce decree could be corrected, the trial court stated:

         That was clearly a mistake. It’s clearly a scrivener’s error . . . it’s not enforceable
         in contempt because it awards 100 percent to both of them.



2
  From our review of the record, it appears the trial court reviewed the clerk’s record from the prior proceedings and
took judicial notice of the findings and recommendations entered by the judge at that time. See In re J.E.H., 384
S.W.3d 864, 869-70 (Tex. App.—San Antonio 2012, no pet.) (holding when the record is silent, the trial court is
presumed to have taken judicial notice of the records in the court’s file without any request and without announcement
in the record of taking judicial notice); In re S.A.C., No. 04-13-00058-CV, 2013 WL 2247471, *3 (Tex. App.—San
Antonio May 22, 2013, no pet.) (mem. op.) (supporting the trial court’s finding based on its reliance on notes from
previous hearings).

                                                         10
The trial court then entered miscellaneous orders finding the decree to be clarified “to reflect the

parties’ intent to divide the retirement as per the Findings and Recommendations Form.” The trial

court was proper in relying on the previous findings and recommendations in determining the

intent of the parties. Gates, 2020 WL 3635241, at *3. The omission of the terms of the division

was clearly a scrivener’s error and the trial court did not abuse its discretion in clarifying the

Decree.

        Notwithstanding the ambiguity, Appellant argues the trial court further erred in entering

the domestic relations order based on the clarifying order because it changes the substantive

division of property made in the original decree. We disagree. A trial court that rendered a final

decree of divorce is permitted to render a qualified domestic relations order or similar order if one

had not been provided previously. TEX. FAM. CODE ANN. § 9.103. Because we have found the

clarification of the decree was proper, and no prior domestic relations order was previously

provided by the court, the entry of a domestic relations order reflecting the clarification fell within

the trial court’s authority. Id.

        Appellant next asserts that the trial court erred when it issued the clarified decree and

domestic relations order with retroactive effect. The Texas Family Code states “[t]he court may

not give retroactive effect to a clarifying order.” TEX. FAM. CODE ANN. § 9.008(c). More

specifically, a court may not give retroactive effect to a clarifying order in a way that subjects a

party to immediate contempt. TEX. FAM. CODE ANN. § 9.008(d); Zeolla v. Zeolla, 15 S.W.3d 239,

242 (Tex. App.—Houston [14th Dist.] 2000, pet. denied). Yet, the clarified decree and domestic

relations order did not attach new legal consequences to prior events or immediately subject

Appellant to contempt. Zeolla, 15 S.W.3d at 243. Appellant does not assert any clear argument or


                                                  11
authority on the trial court’s violation of section 9.008. Appellant’s attempt to prevent the court

from ordering him to pay past due obligations to Appellee is not what section 9.008 guards against.

TEX. FAM. CODE ANN. § 9.008; see also Zeolla, 15 S.W.3d at 243 (holding trial court did not give

a clarification order retroactive effect when it ordered payment of benefits already accrued under

the agreement by the parties).

       Lastly, in his reply brief, Appellant argues for the first time that the QDRO’s award of cost-

of-living adjustment increases was an impermissible modification of a substantive division of

property made in the original decree. However, Rule 38.3 of the Texas Rules of Appellate

Procedure restricts reply briefs to addressing only matters raised in appellee’s brief and may not

be utilized to present a new issue to the court. TEX. R. APP. P. 38.3; In Interest of M.D.G., 527

S.W.3d 299, 302–303 (Tex. App.—El Paso 2017, no pet.). We will only consider Appellant’s

arguments made in response to Appellee’s brief, which have been addressed, and not address the

new issue raised by Appellant. TEX. R. APP. P. 38.3; In Interest of M.D.G., 527 S.W.3d at 303; see

also Fox. v. City of El Paso, 292 S.W.3d 247, 249 (Tex. App.—El Paso 2009, pet. denied) (holding

appellant failed to preserve issue for review in raising new issue in reply brief).

       Accordingly, Appellant’s first issue is overruled.

       2. Section 9.003 of the Texas Family Code

       In his second issue, Appellant challenges the trial court’s authority to enter clarifying

orders asserting Appellee’s request to clarify the divorce decree was barred by the limitations

period contained in Section 9.003(b) of the Texas Family Code.

       Section 9.003 provides as follows:

       (b) A suit to enforce the division of future property not in existence at the time of
       the original decree must be filed before the second anniversary of the date the right

                                                 12
       to the property matures or accrues or the decree becomes final, whichever date is
       later, or the suit is barred.

TEX. FAM. CODE ANN. § 9.003(b).

       In response, Appellee replies that section 9.003(b) is inapplicable. Appellee argues the

court retains the power to clarify the divorce decree and relies on two other provisions of the Texas

Family Code. First, Appellee argues that section 9.006 permits a court to render orders to enforce

the division of property made in the decree to assist implementation of or to clarify the prior order

so long as the substantive division of the property is not altered or changed. Second, Appellee

argues that section 9.008 allows the court to render a clarifying order setting forth specific terms

to enforce compliance with the original division of property.

       Whether a trial court retains jurisdiction is a question of law reviewed de novo. Marshall,

99 S.W.3d at 156 (determining whether the trial court had authority to enter a clarifying order

when appellant challenged the clarification as being barred by the limitations period).

       Appellant argues his retirement benefits accrued as early as September 2012 and Appellee

failed to file anything before the court until October 2016. Appellant argues that Appellee’s request

is barred by the statute of limitations as it was filed more than four years after the retirement

benefits accrued. Appellant asserts section 9.003 is applicable where “a suit to enforce the division

of future property not in existence at the time of the original decree, such as future retirement

benefits, must be filed before the second anniversary of the date the right to the property matures

or accrues or the decree becomes final, whichever date is later.” Helm v. Hauser, No. 04-17-00232-

CV, 2018 WL 2943823, at *3 (Tex. App.—San Antonio June 13, 2018, pet. denied) (mem. op.).

We disagree.

       Here, Appellee requested an order to clarify the divorce decree as to the retirement benefits.

                                                 13
A clarification is a matter over which the trial court has continuing jurisdiction. TEX. FAM. CODE

ANN. §§ 9.003, 9.008; Marshall, 99 S.W.3d at 157 (interpreting the motion to enter an amended

QDRO as a motion to clarify the divorce decree and holding section 9.003 was inapplicable given

that clarification is a matter the trial court has continuing jurisdiction over). Thus, we conclude

that the statute of limitations provision contained in section 9.003 does not apply. See Marshall,

99 S.W.3d at 157.

       Accordingly, Appellant’s second issue is overruled.

                                       III. CONCLUSION

       Having overruled Appellant’s two issues, we affirm the trial court’s judgment in clarifying

the division of the Air Force retirement benefits.



                                              GINA M. PALAFOX, Justice

April 26, 2021

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  14